                                      Case 19-11734              Doc 1        Filed 08/02/19           Page 1 of 27

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                          4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                NovaSom, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                    Mailing address, if different from principal place of
                                                                                                 business

                                  801 Cromwell Park Drive
                                  Glen Burnie, MD 21061
                                  Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                  Anne Arundel                                                   Location of principal assets, if different from principal
                                  County                                                         place of business

                                                                                                 Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       novasom.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                                        Case 19-11734               Doc 1         Filed 08/02/19             Page 2 of 27
Debtor    NovaSom, Inc.                                                                               Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                           Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                           Chapter 7
     debtor filing?
                                           Chapter 9
                                           Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                           Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                 Case number
                                                 District                                 When                                 Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                    Relationship
                                                 District                                 When                             Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                                    Case 19-11734                  Doc 1        Filed 08/02/19            Page 3 of 27
Debtor   NovaSom, Inc.                                                                             Case number (if known)
         Name




11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal       Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                    Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                            Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                            Is the property insured?
                                                No
                                                Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                              1,000-5,000                                25,001-50,000
    creditors                       50-99                                             5001-10,000                                50,001-100,000
                                    100-199                                           10,001-25,000                              More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                      $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                    $50,001 - $100,000                                $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                               $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                             $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities           $0 - $50,000                                      $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                    $50,001 - $100,000                                $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                               $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                             $100,000,001 - $500 million                More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Case 19-11734    Doc 1    Filed 08/02/19   Page 4 of 27




         (302) 571-9800
Case 19-11734   Doc 1   Filed 08/02/19   Page 5 of 27
                                  Case 19-11734            Doc 1    Filed 08/02/19        Page 6 of 27
B2030 (Form 2030) (12/15)
                                             UNITED STATES BANKRUPTCY COURT
                                                      District of Delaware
           In re
           NovaSom, Inc.                                                          Case No.   19-
                                              Debtor(s)
           Debtor                                                                  Chapter   11

                            DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1.         Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
           that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
           services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is
           as follows:

            For legal services, I have agreed to accept                                                   Hourly Rates

            Prior to the filing of this statement I have received                                           $75,000.00

            Balance Due                                                                                      Unknown

2.         The source of the compensation paid to me was:
                       Debtor                             Other (specify)

3.         The source of compensation to be paid to me is:
                       Debtor                              Other (specify): N/A

4.             I have not agreed to share the above-disclosed compensation with any other person unless they are members and
           associates of my law firm.

               I have agreed to share the above-disclosed compensation with another person or persons who are not members or
           associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
           compensation, is attached.

5.         In return for the above-disclosed fee, I have agreed to render legal service for certain aspects of the bankruptcy case,
           including:

           As described in the Dilworth Paxson LLP retention application.

6.         By agreement with the debtor(s), the above-disclosed fee does not include the following services: None.


                                                             CERTIFICATION
      I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the
     debtor(s) in this bankruptcy proceeding.
                    August 2, 2019                               /s/ Peter C. Hughes
                    Date                                         Signature of Attorney
                                                                 Peter C. Hughes, Esquire
                                                                 Dilworth Paxson LLP
                                                                 1500 Market Street, Suite 3500E
                                                                 Philadelphia, PA 19102
                                                                 (215)575-7000 Fax: (215)575-7200
                                                                 phughes@dilworthlaw.com




120985816_1
                                          Case 19-11734              Doc 1   Filed 08/02/19            Page 7 of 27
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      District of Delaware
 In re       NovaSom, Inc.                                                                                    Case No.
                                                                              Debtor(s)                       Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 22,711.50
             Prior to the filing of this statement I have received                                        $                 22,711.50
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                       CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     August 2, 2019                                                           /s/ Jeffrey Kurtzman
     Date                                                                     Jeffrey Kurtzman Esquire
                                                                              Signature of Attorney
                                                                              KURTZMAN | STEADY, LLC
                                                                              401 S. 2nd Street
                                                                              Philadelphia, PA 19147
                                                                              (215) 883-1600 Fax: (609) 482-8011
                                                                              kurtzman@kurtzmansteady.com
                                                                              Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                               Case 19-11734                 Doc 1       Filed 08/02/19                Page 8 of 27


 Fill in this information to identify the case:
 Debtor name NovaSom, Inc.
 United States Bankruptcy Court for the: DISTRICT OF DELAWARE                                                                                         Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 AdvantEdge                                                      Consultant                                                                                             $314,744.93
 Healthcare Sol., Inc.
 c/o AHS Services
 Inc.
 PO Box 638564
 Cincinnati, OH
 45263-8564
 Austria-Rea                                                     Supplier                                                                                               $128,392.50
 Enterprises, LLC
 850 Calle Plano
 Suite F
 Camarillo, CA 93012
 CR Group LP                                                     Investment Group                                                                                       $150,000.00
 1000 Main St.
 Suite 2500
 Houston, TX 77002
 eFax Corporate                                                  Utilities                                                                                                $19,212.08
 c/o J2 Global
 Comm., Inc
 PO BOX 51873
 Los Angeles, CA
 90051
 Expedient/Continent                                             Vendor                                                                                                   $34,410.15
 al
 Broadband
 PO Box 645209
 Pittsburgh, PA
 15264-5209
 Fogarty                                                         Royalties                                                                                              $374,890.00
 Engineering, Inc.
 3270 Alpine Road
 Portola Valley, CA
 94028
 Infosys                                                         Consultant                                                                                               $34,073.60
 Technologies, Ltd
 3998 Collections
 Center Drive
 Chicago, IL 60693

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                               Case 19-11734                Doc 1        Filed 08/02/19                Page 9 of 27


 Debtor    NovaSom, Inc.                                                                                      Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Mediaid, Inc                                                    Supplier                                                                                               $131,400.00
 17517 Fabrica Way
 Suite E
 Cerritos, CA 90703
 Minuteman Press                                                 Vendor                                                                                                   $21,281.56
 Inc.
 100 Roesler Rd
 Suite 101
 Glen Burnie, MD
 21060
 Morgan Lewis &                                                  Legal services                                                                                           $35,508.27
 Bockius
 1701 Market Street
 Philadelphia, PA
 19103-2921
 NextGen Healthcare,                                             Consultant                                                                                               $34,234.55
 Inc
 18111 Von Karman
 Avenue
 Suite 800
 Irvine, CA 92612
 Parker Hannifin                                                 Supplier                                                                                                 $40,560.50
 Corporation
 7925 Collection
 Center Drive
 Chicago, IL 60693
 RSM US LLP                                                      Consultant                                                                                               $41,035.55
 5155 Paysphere
 Circle
 Chicago, IL 60674
 Salesforce.com, Inc.                                            Consultant                                                                                             $120,100.66
 The Landmark at
 One Market Street
 # 300
 San Francisco, CA
 94105
 St. John Properties,                                            Rent                                                                                                     $32,387.51
 Inc.
 St. John Properties,
 Inc - D
 PO BOX 62696
 Baltimore, MD 21264
 UPS                                                             Freight                                                                                                $353,068.43
 PO BOX 7247-0244
 Philadelphia, PA
 19170-0001
 UrgentCare Mentor,                                              Consultant                                                                                               $92,000.00
 LLC
 155 Waterford Circle
 Rancho Mirage, CA
 92270



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                             Case 19-11734                   Doc 1      Filed 08/02/19               Page 10 of 27


 Debtor    NovaSom, Inc.                                                                                      Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Vonage Business                                                 Utilities                                                                                                $20,669.86
 PO Box 392479
 Pittsburgh, PA
 15251-9479
 Willard Packaging                                               Vendor                                                                                                   $26,123.54
 Company
 PO BOX 27
 Gaithersburg, MD
 20884
 Zentech                                                         Manufacturer/Serv                                                                                      $811,357.56
 Manufacturing, Inc                                              icer
 PO BOX 85079
 Chicago, IL 60680




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Case 19-11734   Doc 1   Filed 08/02/19   Page 11 of 27
Case 19-11734   Doc 1   Filed 08/02/19   Page 12 of 27
Case 19-11734   Doc 1   Filed 08/02/19   Page 13 of 27
Case 19-11734   Doc 1   Filed 08/02/19   Page 14 of 27
Case 19-11734   Doc 1   Filed 08/02/19   Page 15 of 27
NOVASOM, INC.         Case   19-11734  Doc 1 Filed
                                    AMBERBROOK     08/02/19
                                               VI LLC         Page 16ASSURITY
                                                                     of 27    LIFE INS COMPANY
801 CROMWELL PARK DRIVE            C/O WILLOWRIDGE PARTN             PO BOX 957494
GLEN BURNIE, MD 21061              ATTN: JERRY NEWMAN                ST. LOUIS, MO 63195-7494
                                   122 EAST 42ND STREET
    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x


                                   NEW YORK, NY 10017

JEFFREY KURTZMAN                   AMERICAN EXPRESS                  ATHERTON VENTURE FUND I, LL
KURTZMAN | STEADY, LLC             P.O. BOX 1270                     ATTN: DAVID M. NEUBAUER
401 S. 2ND STREET                  NEWARK, NJ 07101-1270             3501 SEALEDGE LANE
PHILADELPHIA, PA 19147                                               SANTA BARBARA, CA 93109


1998 JAN P. BARKER                 AMUR EQUIPMENT FINANCE, INC.      ATHERTON VENTURE FUND II, L
REVOCABLE LIVING TRUST             801 CROMWELL PARK DRIVE           ATTN: DAVID M. NEUBAUER
26 WILDWOOD DRIVE                  SUITE 108                         3501 SEALEDGE LANE
SAN MATEO, CA 94402                GLEN BURNIE, MD 21061             SANTA BARBARA, CA 93109


ADAM B. HERNANDEZ                  ANGELA ARNN                       AUSTRIA-REA ENTERPRISES, LLC
1810 WOODSTOCK ROAD                1701 ROGERS ROAD                  850 CALLE PLANO
WOODSTOCK, MD 21163                APT. 433                          SUITE F
                                   FORT WORTH, TX 76107              CAMARILLO, CA 93012


ADT SECURITY SYSTEMS, INC.         ANNETTE CAMPBELL-WHITE            AUTO QUEST INC.
P.O. BOX 371967                    12985 SKYLINE BLVD.               6C WORCHESTER DRIVE
PITTSBURGH, PA 15250               OAKLAND, CA 94619                 MONROE TOWNSHIP, NJ 08831-493




ADVANCED BUSINESS SYSTEMS          ANTHONY F. MATOUK                 BANKDIRECT CAPITAL FINANCE
P.O. BOX 759319                    1700 WILLIAM HENRY COURT          PO BOX 660448
BALTIMORE, MD 21275                #105                              DALLAS, TX 75266-0448
                                   LOS ALTOS, CA 94022


ADVANTEDGE HEALTHCARE SOL., INC. APM PROFIT SHARING TRUST            BB&T COMMERCIAL EQUIPMENTC
C/O AHS SERVICES INC.            ATTN: PHILLIP G. LARSON TRUSTEE     2 GREAT VALLEY PARKWAY
PO BOX 638564                    176 ENCINAL AVENUE                  SUITE 30019355
CINCINNATI, OH 45263-8564        ATHERTON, CA 94027


AHMET KARAKASOGLU                  ARIZONA DEPT. OF REVENUE          BENETRAC
168 ELY PLACE                      P.O. BOX 29079                    LOCKBOX #732954
PALO ALTO, CA 94306                PHOENIX, AZ 85038-9079            PO BOX 732954
                                                                     DALLAS, TX 75373-2954


ALABAMA DEPT. OF REVENUE           ARKADIN                           BERT A. KOBAYASHI
BUSINESS PRIVILEGE TAX SECTION     PO BOX 347261                     1288 ALA MOANA BLVD., SUITE 2
P.O. BOX 327320                    ATTN: ACCOUNTS RECEIVABLE         HONOLULU, HAWAII 96814-0000
MONTGOMERY, AL 36132-7320          PITTSBURGH, PA 15251-4261


ALANA E.K. PAKKALA                 ASCENTIUM CAPITAL, LLC            BERT A. KOBAYASHI, JR.
1288 ALA MOANA BLVD., SUITE 201    23970 HWY 59 N.                   1288 ALA MOANA BLVD., SUITE 2
HONOLULU, HAWAII 96814-0000        KINGWOOD, TX 77339                HONOLULU, HAWAII 96814-0000
BETHKE CPA, LLC         Case   19-11734  Doc 1 Filed
                                      CHRISTOPHER    08/02/19
                                                  BROWN,  M.D. Page 17CORPORATION
                                                                      of 27       SERVICE COMPA
1613 GUSTON CT                       2351 CLAY #501                   PO BOX 13397
SILVER SPRING, MD 20906              SAN FRANCISCO, CA 94115          PHILADELPHIA, PA 19101-3397




BLUE BRIDGE FINANCIAL, LLC           CHRISTOPHER T. CAMPOS            COVERALL SERVICE COMPANY
11911 FREEDOM DRIVE                  11214 TORRINGTON ROAD            NGT CORP - MARYLAND
ONE FOUNTAIN SQUARE                  LOUISVILLE, KY 40272             8965 GUILFORD ROAD, SUITE 100
SUITE 570                                                             COLUMBIA, MD 21046
RESTON, VA 20190

BRYN MAWR EQUIPMENT                  CIGNA-LINA                       CR GROUP LP
FINANCE, INC.                        P.O. BOX 13701                   1000 MAIN ST.
801 LANCASTER AVENUE                 PHILADELPHIA, PA 19101-3701      SUITE 2500
BRYN MAWR, PA 19010                                                   HOUSTON, TX 77002


BYL COLLECTION SERVICES, LLC         CIT BANK, N.A.                   CREEKRIDGE FINANCIAL
301 LACEY STREET                     155 COMMERCE WAY                 7808 CREEKRIDGE CIRCLE
WEST CHESTER, PA 19382               PORTSMOUTH, NH 03801             MINNEAPOLIS, MN 55439




CALIFORNIA DEPT. OF TAX AND FEE COLORADO DEPT. OF REVENUE             CRESTMARK VENDOR FINANCE
ADMIN. ACCOUNT INFO. GROUP      1375 SHERMAN STREET                   (A DIVISION OF METABANK)
P.O. BOX 942879                 DENVER, CO 80261                      5480 CORPORATE DRIVE
SACRAMENTO, CA 94278                                                  SUITE 350
                                                                      TROY, MI 48098

CANON FINANCIAL SERVICES             COLORITE POLYMERS                CT CORPORATION SYSTEM, AS R
14904 COLLECTIONS CENTER DRIVE       2870 PAYSPHERE CIRCLE            330 N. BRAND BLVD.
CHICAGO, IL 60693-0149               CHICAGO, IL 60674                SUITE 700
                                                                      ATTN: SPRS
                                                                      GLENDALE, CA 91203

CAROL O'DONNELL KRADOLFER            COMCAST                          CWAHAF, LLC, LATHROP & GAGLL
115 MOBLEY DR.                       PO BOX 3005                      PETER BROWN, MANAGER
BOISE, MD 83712                      SOUTHEASTERN, PA 19398           10851 MASTIN BLVD., SUITE 1000
                                                                      OVERLAND PARK, KS 66210


CENCOR CAPITAL, LLC                  COMPTROLLER OF MARYLAND          DAVID HOFFMAN
207 GRAND BLVD.                      REVENUE ADMIN. DIVISION          495 GRANITE RIDGE DRIVE
PARK RIDGE, IL 60068-3133            110 CARROLL STREET               SANTA CRUZ, CA 95065
                                     ANNAPOLIS, MD 21411


CHANGE HEALTHCARE SOL. LLC           CONCUR TECHNOLOGIES, INC         DAVID MUSKET
PO BOX 572490                        62157 COLLECTIONS CENTER DRIVE   C/O CORPORATE CONSULTING
MURRAY, UT 84157-2490                CHICAGO, IL 60693                85 E. INDIA ROW 2E
                                                                      BOSTON, MA 02110


CHIN N. HUNG                         CONN. DEPT. OF REVENUE SERV.     DAVID NEUBAUER
ATTN: NICHOLAS HUNG                  P.O. BOX 5089                    3501 SEALEDGE LANE
18400 SAN JOSE AVE                   HARTFORD, CT 06102-5089          SANTA BARBARA, CA 93109
CITY OF INDUSTRY, CA 91748
DAVID REMENAR        Case 19-11734   Doc
                                 ELIAS   1 Filed
                                       MATOUK,   08/02/19 Page 18FARNAM
                                               M.D.                of 27   STREET FINANCIAL, INC
441 SCOTCHTOWN COLLABAR RD       3097 THE BOULEVARD               5850 OPUS PARKWAY
MIDDLETOWN, NY 10941             MONTREAL, QUEBEC, CANADA H3Y 1R8 SUITE 240
                                                                  HOPKINS, MN 55343


DEAN FRYMOYER LLC                  ELLYN BERNER                    FIDELITY CAPITAL PARTNERS, L
417 FLORET AVENUE                  670 PETTIS AVE                  ATTN: JEFF EMARD
READING, PA 19605                  MOUNTAIN VIEW, CA 94041         19600 FAIRCHILD ROAD
                                                                   SUITE 120
                                                                   IRVINE, CA 92612

DEBRA PIERCE                       EMAGINE COMMUNCICATIONS         FINANCIAL AGENT SERVICES
4361 SIMCA LANE                    1082 DAVOL STREET               P.O. BOX 2576
CINCINNATI, OH 45211               LOWER LEVEL                     SPRINGFIELD, IL 62708
                                   FALL RIVER, MA 02721


DELAWARE STATE TREASURY            EMERGENT MED. PARTNERS, L.P.    FIRST FINANCIAL CORPORATION
820 SILVER LAKE BLVD., SUITE 100   ATTN: THOMAS FOGARTY, MD        DEPT. # 2067
DOVER, DE 19904                    205 SOUTH DRIVE, SUITE B        P.O. BOX 87618
                                   MOUNTAIN VIEW, CA 94040         CHICAGO, IL 60680


DELL BUSINESS CREDIT               EMERGENT MEDICAL ASSOC., L.P.   FIVE9, INC.
P.O. BOX 5275                      ATTN: THOMAS FOGARTY, MD        4000 EXECUTIVE PARKWAY
CAROL STREAM, IL 60197             205 SOUTH DRIVE, SUITE B        SUITE 400
                                   MOUNTAIN VIEW, CA 94040         SAN RAMON, CA 94583


DEPT. OF LABOR & INDUSTRIES        ERNEST S. BICZAK                FLORIDA DEPT. OF REVENUE
950 BORADWAY                       POST OFFICE BOX 240             5050 W. TENNESSEE STREET
SUITE 200                          BROOKSIDE, NJ 07926             TALLAHASSEE, FL 32399
TACOMA, WA 98402


DIETER ENZMANN, M.D.               ESSEX CAPITAL CORPORATION       FOGARTY ENGINEERING, INC.
14027 AUBREY ROAD                  1486 EAST VALLEY ROAD           3270 ALPINE ROAD
BEVERLY HILLS,, CA 90210           SANTA BARBARA, CA 93108-1241    PORTOLA VALLEY, CA 94028




EAST WEST BANK                     EUGENE MATSUYAMA                FOGARTY HOLDINGS, LLC
2350 MISSION COLLEGE BLVD.         850 ONAHA STREET                205 SOUTH DRIVE, SUITE B
SUITE 988                          HONOLULU, HAWAII 96816-0000     MOUNTAIN VIEW, CA 94040
SANTA CLARA, CA 95054


EFAX CORPORATE                     EXPEDIENT/CONTINENTAL           FRANCIS H. KOCH & JOHN F. KTR
C/O J2 GLOBAL COMM., INC            BROADBAND                      OF THE SURVIVOR'S TRUST UNDTH
                                                                                              K
PO BOX 51873                       PO BOX 645209                   FAMILY TRUSTE AGREEMENT DA8/
LOS ANGELES, CA 90051              PITTSBURGH, PA 15264-5209       403 RAMONA ROAD
                                                                   PORTOLA VALLEY, CA 94028

EISNERAMPER LLP                    FARNAM STREET FINANCIAL         FRANCIS H. KOCH AND JOHN FK
PO BOX 360635                      5850 OPUS PARKWAY               TRUST
PITTSBURGH, PA 15251-6635          SUITE 240                       ATTN: FRANCIS H. KOCH
                                   HOPKINS, MN 55343               403 RAMONA ROAD
                                                                   PORTOLA VALLEY, CA 94028
FRANK BALDWIN           Case 19-11734  Doc 1 HARTZLER
                                    GREGORY    Filed 08/02/19   Page 19HS
                                                                       of 27
                                                                           TECHNOLOGY GROUP
2650 JONQUIL DRIVE                  1245 WILSON AVENUE                1215 GREENWOOD ROAD
SAN DIEGO, CA 92106                 GOSHEN, IN 46526                  BALTIMORE, MD 21208




FRANK FISCHER                       GREGORY J. HEDMAN                 ILLINOIS DEPT. OF REVENUE
86 FAXON ROAD                       15104 LYNN AVENUE                 P.O. BOX 19028
ATHERTON, CA 94027                  LOS GATOS, CA 95032               SPRINGFIELD, IL 62794-9008




GARY CORBETT                        GREGORY STOKES                    INDIANA DEPT. OF REVENUE
1505 W. SAINT MARY'S ROAD           98 SUMMIT DRIVE                   P.O. BOX 1028
# 158                               FREEHOLD, NEW JERSEY 07728-0000   INDIANAPOLIS, IN 46206
TUCSON, AZ 85745


GARY CORBETT                      GS1 US, INC.                        INFOSYS TECHNOLOGIES, LTD
1505 WEST SAINT MARY'S ROAD, #158 DEPT 781271                         3998 COLLECTIONS CENTER DRIV
TUCSON, AZ 85745                  P.O. BOX 78000                      CHICAGO, IL 60693
                                  DETROIT, MI 48278-1271


GARY STROY                          GWENDOLYN WATANABE                INTERNAL REVENUE SERVICE
22448 TIM TAM COURT                 6 BRIDLE LANE                     P.O. BOX 7346
LOS GATOS, CA 95033                 NEWTOWN SQUARE, PA 19073          PHILADELPHIA, PA 19101-7346




GEMINI PARTNERS, INC.               HANMI BANK                        IOWA DEPT. OF REVENUE
10900 WILSHIRE BLVD.                3660 WILSHIRE BLVD.               401 SW 7TH STREET, SUITE C
SUITE 300                           PH A                              DES MOINES, IA 50309
LOS ANGELES, CA 90024               LOS ANGELES, CA 90010


GEORGE CHOI                         HAROLD C. HOHBACH                 IRON MOUNTAIN INC.
191 MEADOWOOD DRIVE                 (PER MARILYN HOHBACH)             PO BOX 27129
PORTOLA VALLEY, CA 94028            29 LOWERY DRIVE                   NEW YORK, NY 10087-7129
                                    ATHERTON, CA 94027


GEORGIA DEPT. OF REVENUE            HICKORY PRINTING SOLUTIONS        J. SCOTT ADAMS
P.O. BOX 740239                     725 REESE DRIVE SW                57 STONECLIFF COVE DRIVE
ATLANTA, GA 30374                   CONOVER, NC 28613                 DAWSONVILLE, GA 30534




GERALD BERNER/HARRIET BERNER        HIGHSTARR, INC                    JAMES D. MAGGI
TRUST                               2661 RIVA ROAD                    PROFIT SHARING PLAN
1408 EDGEWOOD DRIVE                 BLDG 700                          ATTN: JAMES MAGGI
PALO ALTO, CA 94301                 ANNAPOLIS, MD 21401               924 MANOR WAY
                                                                      LOS ALTOS, CA 94024

GREGORY A. HARTZLER                 HITACHI CAPITAL AMERICA CORP.     JAMES H. KOBAYASHI
130 NORTH MAIN STREET               7808 CREEKRIDGE CIRCLE            POST OFFICE BOX 61100
GOSHEN, IN 46526                    SUITE 250                         HONOLULU, HAWAII 96839-0000
                                    MINNEAPOLIS, MN 55439
JAMES WOODWARD FAMILYCase 19-11734
                        TRUST        Doc DEPT.
                                 KANSAS  1 FiledOF 08/02/19
                                                    REVENUE    Page 20LIMIT
                                                                       of 27 & CO.
ATTN: J. WOODWARD & E. WASK      COMPLIANCE ENFORCEMENT               C/O JOHN MACDONALD, M.D.
11512 HELMOND WAY                915 SW HARRISON STREET               #323 POST OFFICE BOX 419580
RALEIGH, NC 27617                TOPEKA, KS 66625-2007                KANSAS CITY, MO 64141


JEFF HASSEN                         KARL JOHNSON                      LINDSAY A. LAUTZ PROFIT SHAR
                                                                                                 P
23045 HUMMINGBIRD WAY               544 TENNYSON AVENUE               ATTN: LINDSAY A. LAUTZ
CALABASAS, CA 91302                 #202                              411 CAMINO SOBRANTE
                                    PALO ALTO, CA 94301-3839          ORINDO, CA 94563


JEFFREY G. ARCE TRUST               KELLY M. TYSON                    LOUISIANA DEPT. OF REVENUE
 ATTN: JEFFREY G. ARCE              22 10TH PL. SOUTH                 P.O. BOX 91011
1288 ALA MOANA BLVD., SUITE 201     KIRKLAND, WA 98033                BATON ROUGE, LA 70821
HONOLULU, HAWAII 96814-0000


JILL M. JOHNSON                     KENTUCKY STATE TREASURER          M2 LEASE FUNDS, LLC
5236 N LUDHAM AVENUE                DEPT. OF REVENUE                  175 N. PATRICK BLVD.
CHICAGO, IL 60630                   FRANKFORT, KY 40620               SUITE 140
                                                                      BROOKFIELD, WI 53045-5811


JOHN MILLER                         KEVIN GREENWELL                   MACNAUGHTON INVESTMENTS L
928 OAK RIDGE ROAD                                                    ATTN: RUSSE KAUPU
LOS GATOS, CA 95033                                                   1288 ALA MOANA BLVD., SUITE 2
                                                                      HONOLULU, HAWAII 96814-0000


JOHN R. LAUTZ II                    KFLP, LLC                         MACVRC PARTNERS
345 SAN MARCOS STREET #E             ATTN: PATRICK K. KOBAYASHI        ATTN: RUSSELL KAUPU
SAN GABRIEL, CA 91776               1288 ALA MOANA BLVD., SUITE 201   1288 ALA MOANA BLVD., SUITE 2
                                    HONOLULU, HAWAII 96814-0000       HONOLULU, HAWAII 96814-0000


JOHN SPITZNAGEL                     LANGUAGE LINE SERVICES, INC.      MARILYN A. HOHBACH
419 TIDAL DRIVE                     PO BOX 202564                     29 LOWERY DRIVE
BEACH HAVEN, NJ 08008               DALLAS, TX 75320                  ATHERTON, CA 94027




JOHN SPITZNAGEL                     LAUREN POSOVSKY                   MASSACHUSETTS DEPT. OF REV
419 TIDAL DRIVE                     306 GOLD STREET                   436 DWIGHT STREET # 401
LOVELADIES, NEW JERSEY 08008-0000   #46                               SPRINGFIELD, MA 01103
                                    BROOKLYN, NY 11201


JOHNSON & JOHNSON                   LAWRENCE C. GROTTE                MEDIAID, INC
DEVELOPMENT CORPORATION             332 DEVONSHIRE BLVD               17517 FABRICA WAY
ATTN: BRAD VALE                     SAN CARLOS, CA 94070              SUITE E
6500 PASEO PADRE PARKWAY                                              CERRITOS, CA 90703
FREMONT, CA 94555

JUSTIN S. MILLER                    LCA BANK CORPORATION              MERRILL COMMUNICATIONS LLC
10900 WOODLAND FALLS DRIVE          3150 LIVERNOIS BLVD.              CM-9638
GREAT FALLS, VA 22066               SUITE 300                         ST. PAUL, MN 55170-9638
                                    TROY, MI 48083
METRO MEDICAL SUPPLY,  Case
                         INC 19-11734    Doc 1 INC.
                                    MULTIVIEW,  Filed 08/02/19   Page 21NIKI
                                                                        of 27PASRICHA
DBA METRO MEDICAL SUPPLY            P.O. BOX 123806                     897 ITHACA AVENUE
PO BOX 744691                       DEPT 3806                           #318
ATLANTA, GA 30374-4691              DALLAS, TX 75312-3806               SUNNYVALE, CA 94087


MICHAEL BEHAMDOUNI               MYERS BIGEL SIBLEY                     NORTH CAROLINA DEPT. OF RE
107 DUCHASTEL                    & SAJOVEC, P.A.                        ATTN: BANKRUPTCY UNIT
OUTERMONT, QUEBEC, CANADA H2V 3E9PO BOX 37428                           P.O. BOX 1168
                                 RALEIGH, NC 27627                      RALEIGH, NC 27602-1168


MICHAEL COPPOLA                     NEIL KLINE, M.D.                    OFFICE DEPOT
100 HARBORVIEW DRIVE                1002 LITITZ PIKE                    PO BOX 633211
BALTIMORE, MD 21230                 # 229                               CINCINNATI, OH 45263
                                    LITITZ, PA 17543


MICHAEL J. THOMAS                   NEVADA DEPT. OF TAXATION            OFTC, INC
502 SCRIMSHAW WAY                   COMMERCE TAX TEAM                   PO BOX 553
SEVERNA PARK, MD 21146              1550 COLLEGE PARKWAY                FOREST HILLS, MD 21050
                                    CARSON CITY, NV 89706


MICHIGAN DEPT. OF TREASURY          NEW JERSEY DEPT. OF LABOR           OHIO BUREAU OF WORKERS' C
430 W. ALLEGAN STREET               DIVISION OF EMPLOYER ACCOUNTS       P.O. BOX 89492
LANSING, MI 48933                   P.O. BOX 059                        CLEVELAND, OH 44101-6492
                                    TRENTON, NJ 08646-0059


MINUTEMAN PRESS INC.                NEW JERSEY DIVISION OF TAXATION OKLAHOMA TAX COMMISSION
100 ROESLER RD                      BANKRUPTCY UNIT                 2501 NORTH LINCOLN BLVD.
SUITE 101                           50 BARRACK STREET, 9TH FLOOR    OKLAHOMA CITY, OK 73194
GLEN BURNIE, MD 21060               P.O. BOX 245
                                    TRENTON, NJ 08695-2450

MISSOURI DEPT. OF REVENUE           NEW YORK CITY DEPT. OF FINANCE      ONEWORLD BUSINESS FINANCE,LL
301 W. HIGH STREET                  345 ADAMS STREET, 3RD FLOOR         2407 S. CONGRESS AVENUE
JEFFERSON CITY, MO 65101            BROOKLYN, NY 11201-3719             SUITE E-224
                                                                        AUSTIN, TX 78704


MNE HOLDINGS INC.                   NEW YORK STATE                      PACWEST BANCORP
 ATTN: G. MARKUS POLIVKA             DEPT. OF TAXATION                  ATTN: KORI L. OGROSKY, EXECUV
                                                                                                    P
POST OFFICE BOX 3050                BANKRUPTCY UNIT                     406 BLACKWELL STREET, SUITE 24
HONOLULU, HAWAII 96802-0000         P.O. BOX 5300                       DURHAM, NC 27701
                                    ALBANY, NY 12205-0300

MONTECITO BANK & TRUST              NEWBURY VENTURES                    PARKER HANNIFIN CORPORATIO
C/O QUIE TRACK INS. SERVICES        C/O BRUCE J. BAUER                  7925 COLLECTION CENTER DRIVE
P.O. BOX 3308                       255 SHORELINE DRIVE, #520           CHICAGO, IL 60693
SANTA ROSA, CA 95402-3308           REDWOOD CITY, CA 94065


MORGAN LEWIS & BOCKIUS              NEXTGEN HEALTHCARE, INC             PATRICK K. KOBAYASHI
1701 MARKET STREET                  18111 VON KARMAN AVENUE             1288 ALA MOANA BLVD., SUITE 2
PHILADELPHIA, PA 19103-2921         SUITE 800                           HONOLULU, HAWAII 96814-0000
                                    IRVINE, CA 92612
                       Case 19-11734
PAWNEE LEASING CORPORATION             Doc 1T. HIGASHIDA
                                   RANDALL     Filed 08/02/19 Page   22SAFEGUARD
                                                                       of 27     BUSINESS SYSTEM
3801 AUTOMATION WAY                505 PARNASSUS AVENUE                PO BOX 88043
SUITE 207                          L352, BOX 0628                      CHICAGO, IL 60680-1043
FORT COLLINS, CO 80526             SAN FRANCISCO, CA 82437-2036


PBM GRAPHICS, INC                 RAYMOND A. WILLIAMS, JR.             SAFEGUARD DELAWARE, INC.
725 REESE DR SW                   C/O R. AUSTIN WILLIAMS               1105 N. MARKET STREET
CONOVER, NC 28613                 3 BASSETT LANE                       SUITE 1300
                                  ATHERTON, CA 94027                   WILMINGTON, DE 19801


PENNSYLVANIA DEPT. OF REVENUE     REGUS                                SAFEGUARD DELAWARE, INC.
BUREAU OF CORP. TAXES             233 MT. AIRY RD                      ATTN: BRIAN J. SISKO
P.O. BOX 280427                   1ST FLOOR                            1105 N. MARKET STREET, SUITE13
HARRISBURG, PA 17128-0427         BASKING RIDGE, NJ 07920              WILMINGTON, DE 19801


PHILADELPHIA INS. COMPANIES       REGUS                                SAFEGUARD SCIENTIFICS, INC.
PO BOX 70251                      10130 PERIMETER PARKWAY              170 NORTH RADNOR-CHESTER R
PHILADELPHIA, PA 19176            SUITE 200                            SUITE 200
                                  CHARLOTTE, NC 28216                  RADNOR, PA 19087


PITNEY BOWES                      REID ALEXANDER WILLIAMS              SAFEGUARD SCIENTIFICS, INC.
GLOBAL FINANCIAL SERVICES LLC     13 VANDAM STREET                     ATTN: G. MATTHEW BARNARD, GC
PO BOX 371887                     NEW YORK, NY 10013                   170 NORTH RADNOR-CHESTER RS 20
PITTSBURGH, PA 15250-7874                                              RADNOR, PA 19087


POWERS PYLES SUTTER               RICHARD L. GOODE                     SALESFORCE.COM, INC.
& VERVILLE P.C.                   13643 WILDCREST DR                   THE LANDMARK AT ONE MARKES
1501 M STREET, NW                 LOS ALTOS, CA 94022                  # 300
SEVENTH FLOOR                                                          SAN FRANCISCO, CA 94105
WASHINGTON, DC 20005

QUAKER BIO VENTURES II, L.P.      ROBERTS OXYGEN                       SCOTT B. RIDNER
ATTN: GEORGE T. HARRIS            1601 SOUTH CATON AVE                 5505 BLACKHAWK DRIVE
150 MONUMENT ROAD, SUITE 207      BALTIMORE, MD 21227                  DANVILLE, CA 94506
BALA CYNWYD, PA 19004


QUAKER BIOVENTURES                RONALD H. KOBAYASHI                  SECRETARY OF STATE
CIRA CENTRE                       2006 MCKINLEY STREET                 DIVISION OF CORPORATIONS
2929 ARCH STREET                  HONOLULU, HAWAII 96822-0000          FRANCHISE TAX
PHILADELPHIA, PA 19104                                                 P.O. BOX 898
                                                                       DOVER, DE 19903

QUAKER BIVENTURES II, L.P.        RSM US LLP                           SECURITIES & EXCHANGE COMM
CIRCA CENTRE                      5155 PAYSPHERE CIRCLE                WASHINGTON, DC 20549
2929 ARCH STREET                  CHICAGO, IL 60674
PHILADELPHIA, PA 19104


R. AUSTIN WILLIAMS                S. ALLAN JOHNSON                     SECURITIES & EXCHANGE COMM
3 BASSETT LANE                    1550 EL CAMINO REAL                  NEW YORK REGIONAL OFFICE
ATHERON, CA 94027                 SUITE 260                            ATTN: ANDREW CALAMARI, REGID
                                  MENLO PARK, CA 94025                 200 VESEY STREET, SUITE 400
                                                                       NEW YORK, NY 10281-1022
SHEA VENTURES       Case   19-11734  Doc 1 Filed
                                  SUSQUHANNA     08/02/19
                                             COMM.           Page 23THEODORE
                                                     FIN., INC.      of 27   R. KUCKLICK
JOHN MORRISSEY                   2 COUNTRY VIEW ROAD              22700 MIDPINE CT.
655 BREA CANYON ROAD             SUITE 300                        LOS GATOS, CA 95033
WALNUT, CA 91789                 MALVERN, PA 19355


SHRED IT                         SYMMETRY SECONDARY               THESEUS (MAURITIUS) LIMITED A
PO BOX 13574                     FUND 2004, LP                    TRUSTEE OF THE LAVA TRUST
NEW YORK, NY 10087-3574          C/O MARSHALL GREENWALD           SUITE 510, 5TH FLOOR, BARKLY W
                                 5220 SAND LAKE CT.               LE CAUDAN WATERFRONT
                                 SARASOTA, FL 34238               PORT LOUIS, MAURITIUS

SOFTWARE DESIGN PARTNERS, LLC    T. BUD WARASHINA                 THOMAS J. FOGARTY
536 TRADE CENTER BLVD            2151 PARK BLVD.                  TRUSTEE
CHESTERFIELD, MO 63005           PALO ALTO, CA 94306-1543         205 SOUTH DRIVE
                                                                  SUITE B
                                                                  MOUNTAIN VIEW, CA 94040

SOUTH CAROLINA                   TECHNOTIZ LLC                    THOMAS R. HOSFORD
DEPT. OF REVENUE                 PO BOX 1071                      210 TURNBRIDGE ROAD
P.O. BOX 12265                   GLEN BURNIE, MD 21061            BALTIMORE, MD 21212
COLUMBIA, SC 29211-9979


SPRINT                           TENNESSEE DEPT. OF REVENUE       TPG BIOTECHNOLOGY
P.O. BOX 4181                    BANKRUPTCY DIVISION               PARTNERS II, L.P.
CAROL STREAM, IL 60197           P.O. BOX 20207                   301 COMMERCE STREET
                                 NASHVILLE, TN 37202-0207         SUITE 3300
                                                                  FORT WORTH, TX 76102

SSI CONSULTING, INC              TERMINIX                         TPG BIOTECHNOLOGY PARTNERII,
                                                                                           L.
ATTN: SUPPORT SOLUTIONS, INC.    TERMINIX PROCESSING CENTER       345 CALIFORNIA STREET
PO BOX 76016                     PO BOX 742592                    SUITE 3300
BALTIMORE, MD 21275-6016         CINCINNATI, OH 45274             SAN FRANCISCO, CA 94104


ST. JOHN PROPERTIES              TEXAS STATE COMPTROLLER          UBS FINANCIAL SERVICES,
RICHARD WILLIAMSON, SVP          P.O. BOX 13528                   IRA ROLLOVER CC
2560 LORD BALTIMORE DR.          AUSTIN, TX 78711-3528            ATTN: KATHRYN ELSEA, UBS IN
WINDSOR MILL, MD 21244                                            775 PAGE MILL ROAD
                                                                  PALO ALTO, CA 94304

ST. JOHN PROPERTIES, INC.        THE GEX FAMILY TRUST             ULINE
ST. JOHN PROPERTIES, INC - D     ATTN: S. GEX & E. GEX            PO BOX 88741
PO BOX 62696                     126 MONARCH BAY DRIVE            CHICAGO, IL 60680
BALTIMORE, MD 21264              MONARCH BEACH, CA 92629


STARLING FAMILY TRUST            THE HARTFORD                     UNITED HEALTHCARE
ATTN: W. STARLING, JR.           PO BOX 660916                    PO BOX 740804
345 GOLDEN HILLS DRIVE           DALLAS, TX 75266                 ATLANTA, GA 30374
PORTOLA VALLEY, CA 94028


STEVEN W. GUTMAN                 THE PAPAGENO TRUST #1002         UNIV. OF MD ST. JOSEPH
13050 MARCELLA BLVD              RICARDO ROSENKRANZ MD, TRUSTEE   MEDICAL CENTER
LOXAHATCHEE, FL 33470            1200 N. LAKE SHORE DRIVE         PO BOX 824778
                                 CHICAGO, IL 60610                PHILADELPHIA, PA 19182-4778
UPS                     Case   19-11734   Doc
                                      VINOD   1 Filed
                                            GUPTA REV.08/02/19
                                                        TRUST      Page 24WS
                                                                          of 27
                                                                              INVESTMENTS 93A
PO BOX 7247-0244                     9017 GREENBORO LANE                  WILSON, SONSINI, GOODRICH & R
PHILADELPHIA, PA 19170-0001          LAS VEGAS, NV 89134                  650 PAGE MILL ROAD
                                                                          PALO ALTO, CA 94304-1050


URGENTCARE MENTOR, LLC               VONAGE BUSINESS                      WTI VENTURES
155 WATERFORD CIRCLE                 PO BOX 392479                        ATTN: S. ALLAN JOHNSON
RANCHO MIRAGE, CA 92270              PITTSBURGH, PA 15251-9479            1550 EL CAMINO REAL, SUITE 22
                                                                          MENLO PARK, CA 94025


UTAH STATE TAX COMMISSION            WALLY S. AND PATRICIA BUCH        ZENTECH MANUFACTURING, INC
210 N. 1950 W                        REVOCABLE 199                     PO BOX 85079
SALT LAKE CITY, UT 84134             ATTN: WALLEY S. AND PATRICIA BUCH CHICAGO, IL 60680
                                     178 GLENWOOD AVENUE
                                     ATHERTON, CA 94027

VASILE (CHUCK) RAMBA                 WALTER L. WALLACH
6071 CALLE DE PROSPERO               KRISTEN L. WALLACH, WALTER A. WALLACH
#1                                   1449 RAVENSWOOD DRIVE
SAN JOSE, CA 95124                   LOS ALTOS, CA 94022


VERISHIP                             WARASHINA ASSOCIATES
8880 WARD PARKWAY #300               2151 PARK BLVD.
KANSAS CITY, MO 64114                PALO ALTO, CA 94306-1543




VERIZON                              WARREN MORGAN
P.O. BOX 15124                       23511 CHAGRIN BOULEVARD
ALBANY, NY 12212-5124                APT 217
                                     BEACHWOOD, OH 44122


VERIZON                              WASHINGTON STATE DEPT. OF REVENUE
P.O. BOX 4830                        2101 4TH AVENUE, SUITE 1400
TRENTON, NJ 08650-4830               SEATTLE, WA 98121




VERIZON WIRELESS                     WAYNE T. TANIGAWA
P.O.BOX 25505                        1610 KANUNU STREET, #1502
LEHIGH VALLEY, PA 18002-5505         HONOLULU, HAWAII 96814-0000




VICTORY AWARDS                       WILLARD PACKAGING COMPANY
569 BALTIMORE ANNAPOLIS BLVD         PO BOX 27
SEVERNA PARK, MD 21146               GAITHERSBURG, MD 20884




VIKAS JAIN, M.D.                     WIRELESS RESEARCH CENTER
4243 HONEY LOCUST DRIVE              3331 HERITAGE TRADE DR.
NAPERVILLE, IL 60564                 SUITE 101
                                     WAKE FOREST, NC 27587
                                        Case 19-11734                 Doc 1    Filed 08/02/19       Page 25 of 27




                                                               United States Bankruptcy Court
                                                                        District of Delaware
 In re      NovaSom, Inc.                                                                                Case No.
                                                                                 Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for NovaSom, Inc. in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Quaker Bioventures II, L.P.
 Circa Centre
 2929 Arch street
 Philadelphia, PA 19104
 Safeguard Delaware, Inc.
 1105 N. Market Street
 Suite 1300
 Wilmington, DE 19801
 TPG Biotechnology Partner II, L.P.
 345 California Street
 Suite 3300
 San Francisco, CA 94104




    None [Check if applicable]




 August 2, 2019                                                      /s/ Peter C. Hughes                  /s/ Jeffrey Kurtzman
 Date                                                                Peter C. Hughes, Esq.               CO-COUNSEL Jeffrey Kurtzman, Esq.
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for NovaSom, Inc.
                                                                     DILWORTH PAXSON, LLP                KURTZMAN | STEADY, LLC
                                                                     One Customs House                   401 S. 2nd Street, Suite 200
                                                                     704 N. Kings Street, Suite          Philadelphia, PA 19147
                                                                     (215) 575-7282                      (215) 883-1600
                                                                     phughes@dilworthlaw.com             kurtzman@kurtzmansteady.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                 Case 19-11734        Doc 1    Filed 08/02/19      Page 26 of 27



                                         RESOLUTION
                                             OF
                                        NOVASOM, INC.


        Upon motion duly made, seconded, and carried, the following resolutions were duly
adopted by the vote of the directors present at a properly convened meeting of the board of
directors (the “Board”) of NovaSom, Inc. (the “Company”), a Delaware corporation, at which a
quorum was present.

I.     Chapter 11 Filing

        WHEREAS, it has been proposed that the Company seek to sell its assets by seeking
relief under the provisions of Chapter 11 of Title 11 of the United States Code (the “Bankruptcy
Code”).

        NOW, THEREFORE, BE IT RESOLVED, based on factors and information deemed
relevant to the Board, in the judgment of the Board, it is desirable and in the best interests of the
Company, its creditors and other interested parties that a voluntary petition (the “Petition”) be
filed pursuant to Chapter 11 of the Bankruptcy Code on behalf of the Company;

       FURTHER RESOLVED, that the filing of a Petition on behalf of the Company be, and
the same hereby is, approved and adopted in all respects and that any officer of the Company
(each, an “Officer” and collectively, the “Officers”), be and each hereby is, authorized and
empowered on behalf of the Company, to execute, acknowledge, deliver, and verify the Petition
and to cause the same to be filed with the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”) as such time as such Officer may determine;

        FURTHER RESOLVED, that each of the Officers of the Company be and hereby are
authorized to (a) execute and file all petitions, schedules of assets and liabilities, statements of
financial affairs, lists and other papers to take any and all related actions that such Officers may
deem necessary or proper in connection with such chapter 11 case, (b) execute, acknowledge,
deliver and verify any and all documents necessary or proper in connection with the Petition and
to commence the Company’s chapter 11 case in such form or forms as such Officer may deem
necessary or proper and in order to effectuate the foregoing resolutions, and (c) engage attorneys
and other professionals as such Officer deems necessary or proper to accomplish the purposes of
the resolutions;

        FURTHER RESOLVED, that the law firms of Kurtzman | Steady, LLC and Dilworth
Paxson LLP be and hereby are authorized, empowered, and directed to represent the Company as
a debtor in connection with any chapter 11 case commenced by or against the Company under
the Bankruptcy Code, and to (a) execute, acknowledge, deliver and verify the Petition and all
other ancillary documents, and to cause the Petition to be filed with the Bankruptcy Court and
make or cause to be made, prior to execution thereof, any modifications to the Petition or any
ancillary document as an Officer of the Company deems necessary, desirable, or appropriate to
carry out the intent and accomplish the purpose of these resolutions, (b) execute, acknowledge,
                 Case 19-11734       Doc 1     Filed 08/02/19     Page 27 of 27



deliver, verify, and file or cause to be filed all petitions, schedules, statements, lists, motions,
applications, and other papers or documents necessary or proper in connection with the
foregoing, and (c) execute, acknowledge, deliver, and verify any and all other documents
necessary or proper in connection therewith and to administer the Company’s chapter 11 case as
required by the applicable provisions of the Bankruptcy Code; and

        FURTHER RESOLVED, that all acts lawfully done or actions lawfully taken prior to
the date hereof by any Officer of the Company or any professionals engaged by the Company
with respect to any transactions contemplated by the foregoing resolutions, or otherwise in
preparation for or in connection with the Company’s chapter 11 case or any proceedings related
thereto, or any matter related thereto, be and hereby are, adopted, approved, ratified and
confirmed in all respects as the acts and deeds of the Company as if such acts and deeds took
place after the date of these resolutions.




                                                 2
